Citation Nr: 1758273	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  04-31 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for beta thalassemia minor prior to March 24, 2015.

2.  Entitlement to a rating in excess of 30 percent for beta thalassemia minor from March 24, 2015 onward.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1968 to August 1971 and from March 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In his August 2004 substantive appeal (via VA Form 9), the Veteran requested a Travel Board hearing; however, the following month he withdrew this request.  38 C.F.R. § 20.704(e) (2017).

In May 2009, the Board remanded the appeal for further development.

In a July 2011 decision, the Board granted a 30 percent rating for beta thalassemia minor for the entire appeal period.  The Board did not make a determination as to whether a higher rating was warranted; instead, it remanded the appeal for further development to aid in making such a determination.  See generally AB v. Brown, 6 Vet. App. 35 (1993) (Where less than the maximum benefit allowed under VA law and regulations is awarded, the claim will remain on appeal.).  The Board also found that a claim for TDIU was raised by the evidence of record; this issue was added to the appeal and remanded for further development.

In a July 2011 rating decision, the RO effectuated the Board's grant of a 30 percent rating.  In error, the RO set the effective date of this award to be July 2011, coinciding with the date of the issuance of the Board's decision.  As is discussed below, this error was eventually corrected.

In July 2012, the Board remanded the appeal for further development.

In August 2015, the Board remanded the appeal for further development, which has been completed.  In its decision, the Board added a third issue: "For purposes of compliance with a prior Board decision, entitlement to an evaluation for beta thalassemia minor in excess of 10 percent for the period prior to July 19, 2011."  As it implies, this issue was included to bring attention to the fact that the RO had incorrectly effectuated the July 2011 Board decision.  The Board requested that the RO correct the error and assign a 30 percent rating for beta thalassemia minor for the entire appeal period, that is, back to the date the claim was filed on January 29, 2003.  

In a June 2016 rating decision, the RO corrected its prior error in effectuating the July 2011 Board decision.  The effective date for a 30 percent rating for beta thalassemia minor was changed to January 29, 2003.


FINDINGS OF FACT

1.  Prior to March 24, 2015, the Veteran's beta thalassemia minor more nearly approximates repeated hemolytic sickling crises with continuing impairment of health.

2.  From March 24, 2015 onward, the Veteran's beta thalassemia minor more nearly approximates symptoms precluding other than light manual labor.

3.  The Veteran's service-connected disabilities do not preclude the ability to secure or maintain substantially gainful employment consistent with his education and employment history.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for beta thalassemia minor prior to March 24, 2015 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.117, Diagnostic Code 7799-7714 (2017).

2.  The criteria for a 60 percent rating, but no higher, for beta thalassemia minor from March 24, 2015 onward have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.117, Diagnostic Code 7799-7714 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155 (2012).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's beta thalassemia minor is rated 30 percent by analogy to sickle cell anemia pursuant to 38 C.F.R. § 4.117, Diagnostic Code (DC) 7799-7714.  Where a particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which the functions affected, anatomical area, and symptomatology are closely related.  Lendenmann v. Principi, 3 Vet. App. 245, 249-50 (1992); see 38 C.F.R. §§ 4.20, 4.27.  Here, both diseases are blood disorders that affect the hemic and lymphatic system, they both result from abnormalities in the hemoglobin contained in red blood cells, and they both can cause, among other things, anemia and impairment in physical functional performance.  Accordingly, the Board finds that evaluation by analogy under DC 7714 is appropriate.  The Board also notes that a 10 percent rating under DC 7799-7714 has been in effect for over 20 years and, therefore, it is protected under 38 C.F.R. § 3.951(b).  See Murray v. Shinseki, 24 Vet. App. 420 (2011).

A 30 percent rating is warranted following repeated hemolytic sickling crises with continuing impairment of health.  A 60 percent rating is warranted for painful crises several times a year or with symptoms precluding other than light manual labor.  A 100 percent rating is warranted for repeated painful crises, occurring in skin, joints, bones, or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.  38 C.F.R. § 4.117, DC 7714.

The Veteran seeks a rating in excess of 30 percent for beta thalassemia minor.  The claim for an increased rating was received on January 29, 2003.  The appeal period dates back one year prior to this date.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that an increased rating is not warranted prior to March 24, 2015 and a 60 percent rating is warranted from that date forward.

The Veteran underwent a VA examination in May 2003.  The examiner indicated that no records were provided in conjunction with the examination.  The examiner indicated that a review of the computer showed that the Veteran was seen circa 1996-1998, at which time he had a hemoglobin electrophoresis and slide review that suggested beta thalassemia minor.  The examiner noted a history of this condition being diagnosed in the 1970s.  The examiner noted that a review of records from the West Los Angeles VA showed that he was seen once in October 2002 with a complaint of wrist pain.  He had a hemoglobin of 11 with other hematologic parameters outside of the red blood cells being normal.

With regard to frequency and duration of crises, the examiner noted the Veteran did not have sickle cell disease.  The examiner indicated that light manual labor is not precluded, but the Veteran reported that he was so tired that he could not hold a regular job.  He reported that, after a few months, he was always so tired he had to quit any job he had started.  He reported that he had headaches about every other day.  The Veteran reported that he had no recent infections, though he reported that he had some itching of his ears and was concerned this might be related to infection.  The Veteran reported that he was short of breath without any activity, even walking down the hall.  He indicated that he did not have recent chest pain, except he added that he occasionally had sharp pain throughout his chest.  When asked about symptoms of claudication such as cramping in his calves, he said he had this symptom for over 28 years and it was getting worse.  The Veteran reported a possible blood transfusion when he had knee surgery; however, the examiner remarked that this was unlikely and, therefore, it was unlikely that the Veteran has had any blood transfusions.  With regard to symptoms of other organ pathology, the examiner noted that there were no clear symptoms, and the Veteran had been treated in rheumatology.  The Veteran also had a history of chronic low back pain, which he reported that he had experienced for over 30 years; he dated it to a fall during active service in the Marine Corps.

The examiner noted that there were no known crises and no clear cut symptoms that could be attributed to the beta thalassemia.  The Veteran asserted that his tiredness and lack of energy were a result of the condition.  

The examiner noted that there was no known treatment for the disease, and the Veteran gave no report of any treatment except that for various symptoms including his back pain and tiredness.  The Veteran reported that he had not experienced syncope.  He reported a dizzy feeling on some days whether lying or sitting, and this consisted of a feeling that the room was spinning; the examiner noted the Veteran had a previous diagnosis of vertigo.  The Veteran reported, "For the record, I've never had a day without pain or a day without fatigue."

The Veteran submitted a statement in conjunction with his August 2004 substantive appeal.  He reported that he has not had any discernable earnings since 1988 with the exception of 2000.  He reported working odd jobs here and that did not usually generate a W-2 or the need for a W-4.  He noted that his work history between 1975 and 1979 showed a pattern of work stoppages based on his inability to continue working for more than a few months at a time.

In a March 2006 letter, the Veteran reported that his rheumatology doctors told him he has fibromyalgia, and he believes that his hematologic disorder aggravates and worsens the fibromyalgia and associated joint pains.

The Veteran underwent a VA examination in April 2008.  The Veteran reported that he had beta thalassemia as a child and several of his family members have it too.  He reported that he has experienced anemia throughout most of his life but has never undergone a splenectomy, although he noted it was recommended once.  He denied any derangements in growth and development over the years but stated that he had suffered from back pain, which according to his consultants had resulted from red blood cell debride.  The Veteran's symptoms at the present time were recurrent lightheadedness, headaches, easy fatigability, weakness, chest pain, shortness of breath, and dizziness, which could occur anytime under all conditions.  He reported that he experienced leg pain walking 100 yards on level ground at two miles per hour.  He reported calf pain at rest and persistent coldness of both lower extremities.  He reported episodes of sickling with thalassemia crises lasting two to four hours at least several times yearly.

The Veteran underwent a VA examination in March 2010.  The Veteran reported he was diagnosed with sickle cell thalassemia in 1975.  He never required a transfusion.  He reported that he was told his joint pains were the result of too much iron.  He endorsed symptoms of chronic fatigue and occasional gouty attacks but denied headaches, visual change, dizziness, lightheadedness, or chest or abdominal pain.

A March 2010 addendum to the VA examination was authored after diagnostic testing was completed.  The examiner wrote that the patient appears to have a chronic hemolytic anemia associated with severe microcytosis.  On hemoglobin electrophoresis, there was elevated Hgb A2 and marked elevation of Hgb F, without any evidence of Hgb S.  These findings were consistent with beta thalassemia with hereditary persistence of fetal hemoglobin, the latter of which likely mitigates the severity of the thalassemia.  The examiner noted the severity of the disorder was mild anemia.  Regarding functional impairment, the examiner noted there was minimal functional impairment with normal activities of daily living.  Regarding occupational impairment, the examiner wrote this was fairly minimal, although occupations that subject the Veteran to abdominal trauma should be avoided given the splenomegaly.  The examiner added that the disability causes minimal impairment for most civilian employment, and that it does not require frequent hospitalization.

In a September 2010 statement, the Veteran reported that the severity of his disease has been underestimated and that he only has the strength and stamina for two 8-hour days per week.

In an August 2011 addendum, the March 2010 examiner noted that the Veteran's chart was reviewed as part of the prior examination.

A November 2012 ultrasound showed splenomegaly and hepatomegaly, with no evidence of liver mass or cirrhosis.

The Veteran underwent a VA examination in November 2013.  He reported that his condition had worsened.  He reported a current fever, weight loss, malaise, headaches, night sweats, and swollen lymph nodes.  He also attributed his service-connected tinea versicolor to the beta thalassemia.  On examination, the examiner identified current symptoms related to the disease as weakness, easy fatigability lightheadedness, shortness of breath, headaches, dyspnea on mild exertion, dyspnea at rest, and high output congestive heart failure.  The examiner also noted joint pain due to hemosiderin deposits in synovium in left knee.  The disease did not result in recurring infections, thrombocytopenia, polycythemia vera, or sickle cell anemia.  On diagnostic testing, a blood smear showed red blood cell morphology as tear drops, schistocytes, and ovalocytes.  Polychromasia was also observed.  With regard to functional loss, the examiner noted the disease causes mildly diminished exercise tolerance capacity which undermines the Veteran's ability to perform physical activities of employment.  The examiner also made several remarks.  First, he noted that microcytic anemia and splenomegaly are the only objectively verifiable sequelae of the beta thalassemia.  Second, he noted that the March 2010 VA examination report is consistent with his objective clinical findings and impression of the severity of the condition.  Third, the examiner noted that the Veteran appears to be grossly exaggerating his symptoms and attempting to attribute other unrelated medical conditions (i.e., joint pain/arthritis) to beta thalassemia, but there is no objectively verifiable medical evidence to support his claims.  Lastly, the examiner noted that the cumulative functional impairment for the beta thalassemia, splenomegaly, and microcytic anemia is mildly diminished exercise tolerance capacity which undermines the Veteran's ability to perform physical activities of employment.

On March 24, 2015, VA received a letter the Veteran had written the VA Lancaster Community-Based Outpatient Clinic.  He noted that he was not happy that he had been effectively moved to an annual schedule.  He reported that his activity levels had dropped to 2 to 3 days per week, and he expressed displeasure in the inability to get an appointment because he had just been seen in August. 

The Veteran underwent a VA examination in March 2016.  He reported experiencing painful crises in the prior week.  He reported that he did not seek medical attention for the pain, instead he just drank water.  He reported that his beta thalassemia minor causes fatigue and tiredness.  The examination report noted the Veteran experiences anemia.  He does not experience thrombocytopenia, recurring infections, polycythemia vera, or sickle cell anemia.  Other pertinent findings were hepatosplenomegaly and hyperbilirubinemia.  With regard to functional impairment, the examiner wrote the disease causes chronic microcytic anemia which results in fatigue and weakness.  This impacts the Veteran's ability to do any strenuous activities or moderate/heavy lifting.  The examiner also made several remarks.  First, he noted that there was no evidence of painful crises in the Veteran's medical records.  Second, he noted that medical literature indicates that thalassemia minor usually does not cause any symptoms and, if it does, it causes mild to moderate microcytic anemia and does not result in mortality or significant morbidity.

An addendum opinion was provided in March 2017.  The author wrote that none of the Veteran's symptoms may be attributed solely or primarily to his splenomegaly.  The author also wrote that the Veteran's enlarged liver, diagnosed as hepatomegaly, is at least as likely as not related to the thalassemia, but liver function is normal and none of the Veteran's symptoms can be attributed solely or primarily to the condition.

All of the Veteran's VA treatment records have been obtained and reviewed.  VA treatment records show that the Veteran has been followed by hematology throughout the appeal period.  Their description of the disability is consistent with the symptoms and effects described above.  They note that the thalassemia is without crises.  They show that the Veteran receives treatment for individual symptoms, and, in general, he ascribes many symptoms to his beta thalassemia or indicates that his beta thalassemia aggravates other conditions.  This includes his joint pains and associated arthritis and fibromyalgia.  

Based on a review of the evidence of record, the Board finds the Veteran's beta thalassemia minor more nearly approximates the criteria corresponding to a 30 percent rating under DC 7714 prior to March 24, 2015.  A higher 60 percent rating is not warranted for this portion of the appeal period.  

The disease primarily manifests in chronic microcytic anemia that causes chronic fatigue and weakness.  The November 2013 VA examiner noted additional symptoms of lightheadedness, shortness of breath, headaches, dyspnea on rest and mild exertion, and high output congestive heart failure.  VA examiners described functional loss as minimal or mild impairment of exercise capacity that would affect activities of daily living and physical activities of employment.  The Board finds that the Veteran is competent to describe his readily observable symptoms and functional limitations; however, he is not competent to ascribe those symptoms or functional limitations to his beta thalassemia minor.  Relating them to the beta thalassemia minor, as opposed to his other disabilities, is beyond the realm of lay observation and requires medical training or expertise that the Veteran does not possess.  Accordingly, his assertions in that regard are not competent.  They are also outweighed by the findings of the VA examiners who do possess the requisite competency to make such determinations and who had the opportunity to review the Veteran's medical history, interview the Veteran, conduct and review diagnostic testing, and refer to medical literature before reaching any conclusions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The above findings regarding symptomatology and functional effects attributed to beta thalassemia minor show that the disease is clearly not asymptomatic.  However, the disease symptomatology is adequately reflected by the 30 percent rating for repeated hemolytic sickling crises with continuing impairment of health.  38 C.F.R. §§ 4.3, 4.7, 4.117, DC 7714.  

A 60 percent rating is not warranted for this portion of the appeal period.  The Veteran reported experiencing painful crises several times a year.  The medical evidence of record weighs against this assertion.  His VA treatment records indicate that the beta thalassemia minor is without crises.  VA examiners did not indicate that painful crises were present.  The November 2013 VA examiner also noted that the Veteran appeared to be grossly exaggerating his symptoms and attempting to attribute unrelated medical conditions, such as joint pains, to his beta thalassemia.  The examiner's statement impugns the credibility of the Veteran.  The Board finds that the medical evidence and opinion outweigh the Veteran's assertion; the occurrence of painful crises is not found.  The Board has also considered the Veteran's September 2010 statement indicating that his strength and stamina only allowed two 8-hour days per week.  As the criteria for a 60 percent rating include "with symptoms precluding other than light manual labor," this statement is relevant.  Weighing against the statement, however, are the opinions of the March 2010 and November 2013 VA examiners who determined that there was mild or minimal functional loss associated with the disease, both with regards to activities of daily living and employment.  Again, it is noted that the Veteran's credibility is diminished for the reasons described above.  Accordingly, the Board finds that the opinions of the March 2010 and November 2013 VA examiner's outweigh the Veteran's assertion of greater functional loss.  Thus, the Board finds that the beta thalassemia minor did not restrict activity to two 8-hour days per week, and the level of functional impairment does not more nearly approximate symptoms that preclude other than light physical labor.  In summary, during this portion of the appeal period, the beta thalassemia minor did not cause painful crises or result in symptoms that preclude other than light physical labor.  The disease also did not more nearly approximate such criteria.  There is no doubt to be resolved; a higher 60 percent rating is not warranted at any time prior to March 24, 2015.

However, for the period from March 24, 2015 onward, the Board finds that a 60 percent rating is warranted under DC 7714.  On March 24, 2015, VA received a letter from the Veteran indicating that his activity levels had dropped to 2 to 3 days per week.  The Veteran also expressed frustration that he could not get an appointment to see a doctor due to scheduling issues.  The Board recognizes that this assertion is similar to the one he made in September 2010, which the Board found was outweighed by the March 2010 and November 2013 VA examiner opinions.  This situation is distinguishable, however, because the Veteran's assertion is corroborated by the findings of the March 2016 VA examiner.  The examiner indicated that beta thalassemia minor impacts his ability to do any strenuous activities or moderate/heavy lifting.  The examiner's characterization of functional impairment clearly represents an increase in severity compared the minimal or mild impact that was noted on prior examinations.  Furthermore, the Board finds that the current severity of functional impairment more nearly approximates a preclusion of other than light manual labor.  Accordingly, a 60 percent rating is warranted.

The Board has considered whether a higher 100 percent rating is warranted but finds that it is not.  VA treatment records do not show the occurrence of painful crises, and the March 2016 VA examiner indicated that the Veteran's beta thalassemia minor does not result in painful crises.  As with the prior portion of the appeal period discussed above, the evidence against the occurrence of painful crises outweighs the Veteran's assertions.  Moreover, the disease has no resulted in thrombosis or infarction.  Thus, the criteria corresponding to a 100 percent rating have not been met.  The Veteran's beta thalassemia does not more nearly approximate those criteria.  A higher 100 percent rating is not warranted.

The Board has considered whether further staging of the ratings is warranted; however, as discussed above, a higher rating is not warranted for either staged period.  Furthermore, the effective date of the increased 60 percent rating is most favorable to the Veteran as it is based upon receipt of his own lay statement indicating an increase in severity of his disability.  Accordingly, further staging of the ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In summary, a 30 percent rating for beta thalassemia minor is warranted prior to March 24, 2015 and a 60 percent rating is warranted thereafter.  There are no additional expressly or reasonably raised issues presented on the record.

II.  TDIU

The Veteran also seeks entitlement to a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  

The Veteran is service connected for beta thalassemia minor (rated 30 percent prior to March 24, 2015, and 60 percent thereafter) and tinea versicolor (rated noncompensable).  Based on these ratings, he is eligible for a schedular evaluation based on the beta thalassemia minor from March 24, 2015.  38 C.F.R. § 4.16(a).  Prior to that date, he may still be awarded a TDIU if warranted; however, the claim must first be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In December 2012 the Veteran was provided with notice of the evidence needed to substantiate a claim for TDIU.  VA provided the appropriate for, a VA Form 21- 8940.  The Veteran did not return a completed VA Form 21-8940.

During the March 2016 VA examination, the Veteran was asked to describe his education and employment history.  He reported that he completed two years of college, and that he was trained as a computer programmer.  He reported that he last worked at a stationary store in Beverly Hills in approximately 1988.  He reported that his beta thalassemia minor causes loss of energy and fatigue due to the anemia.  Previously, the Veteran has asserted that a TDIU is warranted because the loss of energy and fatigue are so severe that he cannot hold a job for more than a few months.  See May 2003 VA examination.

The Veteran's beta thalassemia minor does not preclude gainful employment.  The evidence does not show that the disease impacts his mental or cognitive functioning, or precludes him from sitting for extended periods of time.  There is no indication that he would be unable to perform sedentary employment.  From the perspective of performing physical labor, the disease has precluded other than light manual labor from March 24, 2015.  See March 2016 VA examination report.  Prior to that date, the Veteran was capable of more than light manual labor.  See, e.g., May 2003, March 2010, and November 2013 VA examination reports.  Moreover, as far as can be ascertained, his occupational history did not require more than light manual labor.  Thus, at no point would he be precluded from performing light physical or sedentary employment consistent with his education and employment history.

Per the March 2013 VA examination report and the March 2017 addendum opinion, the tinea versicolor does not cause functional impairment.  The Veteran has not otherwise asserted that his tinea versicolor impairs his occupational functioning.

Finally, as noted, the Veteran has failed to complete a VA Form 21-8940 despite being asked to do so in December 2012.  While failure to complete the form is not fatal to a TDIU claim in and of itself, his failure to do so deprives the Board of detailed information as to the Veteran's employment history, educational history and training, and income information necessary to address a claim for TDIU.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Veteran's failure to complete the VA Form 21-8940 leaves the Board without the ability to request information from his prior employers as to his reason for leaving and leaves the Board without sufficient information as to whether the Veteran was engaged in some form of gainful employment during the period.

In summary, the Veteran's service-connected disabilities have not precluded the ability to maintain and secure substantially gainful employment consistent with the Veteran's education and employment history at any point during the appeal period.  Accordingly, the claim for a TDIU is denied.


ORDER

A rating in excess of 30 percent for beta thalassemia minor prior to March 24, 2015 is denied.

A 60 percent rating, but no higher, for beta thalassemia minor from March 24, 2015 onward is granted.

A TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


